United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                January 14, 2005
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30655

                           Summary Calendar


SCOTT COSTELLO, CRYSTAL LEIGH COSTELLO;
DIANA COSTELLO,
                                            Plaintiffs-Appellants

                                versus

CESSNA AIRCRAFT CORPORATION; ET AL,
                                            Defendants,

CESSNA AIRCRAFT CORPORATION,
                                            Defendant-Appellee




          Appeal from the United States District Court
            For the Western District of Louisiana


                      (USDC No. 1:01-CV-2684-FAL)

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     We affirm the grant of summary judgment for essentially the

reasons stated by Judge Little in his memorandum opinion.

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.